Title: Conversation with Thomas Jefferson, 23 March 1790
From: Washington, George
To: 

 
[New York] 23 March 1790. In his diary for this day GW notes that there was “A full, & very respectable Levee to day—previous to which I had a conversation with the Secretary of State on the following points, viz—
First, with respect to our Captives in Algiers, in which, after detailing their situation—the measures he had taken for their relief and the train in which the business was in by means of a Genl.  who is at the head of a religious society in France whose practice it is to sollicit aids for the relief of the unfortunate Christians in captivity among the Barbarians, it was concluded betwn. us, that it had better remain in that train a while longer. This person had been authorised to go as far as about £150 Sterlg. each, for the ransom of our Captives; but the Algerines demanding a much larger sum it was conceived that acceding to it might establish a precedent which would always operate and be very burthensome if yielded to; and become a much stronger inducement to captivate our People than they now have, as it is more for the sake of the ransom than for the labour, that they make Slaves of the Prisoners. Mr. Short was to be written to on this Subject, and directed to make enquiry of this General  what his expectations of redemption are at present.
Second—He is of opinion, that excepting the Court of France, there is no occasion to employ higher grades in the Diplomatic line than Chargé des affaires; and that these, by the respectibility of their appointments, had better be at the head of their grade, than Ministers Plenipotentiaries by low Salaries at the foot of theirs. The reason of the distinction, in favor of a Minister Plenipo at Versailles, is, that there are more Ambassdadors at that Court than any other and therefore that we ought in some measure to approximate our Representative and besides, its being a Court with which we have much to do.
Third—With respect to the appointment of Consels he refers to a letter on the nature of this business—the places where necessary—and the characters best entitled to appointmts. which he had written on the Subject, while in France, to the Secretary of Foreign affairs.
Fourth—That it might be advisable to direct Mr. Charmichael to Sound the Spanish Ministry with respect to the obstacles

which had hitherto impeded a Commercial Treaty to see if there was any disposition in them to relax in their Territorial claims & exclusive right to the Navigation of the River Missisipi.”
